DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated 2/1/2022 in which claims 1-5, 7-13, 15-18, and 20 have been amended, claims 6, 14, and 19 have been canceled and new claims 21-23 have been added.  Thus, the claims 1-5, 7-13, 15-18, and 20-23 are pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Shaun Sluman, Reg. No. 63,295 on March 8, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A method comprising:
receiving, by an automatic claim adjudication system executing via computer-executable instructions on one or more computing devices, first claim data identifying a first plan participant, a first service rendered for the first plan participant, and a first cost of the first service;
receiving, by the automatic claim adjudication system, second claim data identifying a second plan participant, a second service rendered for the second plan participant, and a second cost of the second service;
determining, by the automatic claim adjudication system, that the first plan participant is covered by a first benefit plan defined by a first machine structured plan description (MSPD), wherein the first MSPD is a first object-based data structure that comprises a first plurality of plan objects associated with the first benefit plan, including first cost sharing plan objects and first accumulator plan objects, represented using a domain-specific language;

retrieving, by the automatic claim adjudication system, the first MSPD and the second MSPD from an MSPD database that stores a plurality of MSPDs that define different benefit plans;
automatically adjudicating, by the automatic claim adjudication system, the first claim data by:
identifying one or more of the first cost sharing plan objects that correspond to the first service identified in the first claim data and that define first cost sharing parameters associated with the first service and the first benefit plan;
identifying one or more of the first accumulator plan objects that are associated with one or more accumulator types;
determining first relationships, between the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects, indicated in the first MSPD;
generating, by a compiler of the automatic claim adjudication system, a first set of adjudication rules derived at least in part 
determining, using the first set of adjudication rules, first portions of the first cost for which the first plan participant and a first non-participant entity are liable; and
outputting a first result indicating the first portions of the first cost; and
automatically adjudicating, by the automatic claim adjudication system, the second claim data by: 
identifying one or more of the second cost sharing plan objects that correspond to the second service identified in the second claim data and that define second cost sharing parameters associated with the second service and the second benefit plan;
identifying one or more of the second accumulator plan objects that are associated with the one or more accumulator types;
determining second relationships, between the one or more of the second cost sharing plan objects and the one or more of the second accumulator plan objects, indicated in the second MSPD;
generating, by the compiler, a second set of adjudication rules derived at least in part 

outputting a second result indicating the second portions of the second cost,
wherein the automatic claim adjudication system automatically adjudicates the first claim data using the first set of adjudication rules that is generated by the compiler and is derived at least in part that is generated by the compiler and is derived at least in part  being reprogrammed.

2.	(Previously Presented) The method of claim 1, further comprising: 
determining, by the automatic claim adjudication system, one or more accumulator values associated with the first plan participant; and
determining, by the automatic claim adjudication system, a coverage stage associated with the first plan participant based on the one or more accumulator values,
wherein the compiler generates the first set of adjudication rules based at least in part on ones of the first cost sharing plan objects and the one or more of the first accumulator plan objects that correspond to at least one of the one or more accumulator values or the coverage stage. 

3.	(Previously Presented) The method of claim 2, wherein the compiler generates the first set of adjudication rules based on the coverage stage, and based on a second coverage stage that will be reached when one of the first portions of the first cost, for which the first plan participant is liable, is at least partially applied to the one or more accumulator values.

4.	(Previously Presented) The method of claim 1, wherein:
determining the first relationships, between the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects, indicated in the first MSPD comprises generating a parse graph including: 
nodes that represent the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects, and 

generating the first set of adjudication rules comprises generating a list of instructions, of the computer-executable instructions, based on the nodes and the arcs of the parse graph. 

5.	(Previously Presented) The method of claim 4, wherein: 
the parse graph indicates a set of relationships between a first cost sharing plan object, of the one or more of the first cost sharing plan objects, and the first accumulator plan objects, and
the set of relationships indicates that one of the first portions of the first cost, for which the first plan participant is liable, is to be added to a plurality of individual accumulator values for the first plan participant that are associated with the first accumulator plan objects.

6.	(Canceled) 

7.	(Currently Amended) The method of claim 1, wherein: 
the first claim data identifies a third service rendered for the first plan participant and a third cost of the third service, and
the automatic claim adjudication system further automatically adjudicates the first claim data by:
	identifying a set of the first cost sharing plan objects that correspond to the third service identified in the first claim data and that define third cost sharing parameters associated with the third service and the first benefit plan;
determining third relationships, between the set of the first cost sharing plan objects and the one or more of the first accumulator plan objects, indicated in the first MSPD;
	generating, by the compiler, a third set of adjudication rules derived at least in part 
	determining, using the third set of adjudication rules, third portions of the third cost for which the first plan participant and the first non-participant entity are liable.

8.	(Previously Presented) The method of claim 1, wherein at least one of the first result or the second result is outputted to at least one of an accounting system, a messaging system, or a data collection system.

9.	(Previously Presented) The method of claim 1, wherein the first claim data identifies the first service as a bundle of services or one or more episodes of care. 

10.	(Previously Presented) The method of claim 1, wherein determining that the first plan participant is covered by the first benefit plan defined by the first MSPD comprises:
determining, by the automatic claim adjudication system, that the first claim data includes a plan participant identifier associated with the first plan participant; 
determining, by the automatic claim adjudication system, that the plan participant identifier is associated with the first benefit plan in a plan participant database; and
determining, by the automatic claim adjudication system, that the first MSPD in the MSPD database defines the first benefit plan.

11.	(Currently Amended) One or more computing devices comprising:
one or more processors;
memory storing computer-executable instructions associated with an automatic claim adjudication system that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving first claim data identifying a first plan participant, a first service rendered for the first plan participant, and a first cost of the first service;
receiving second claim data identifying a second plan participant, a second service rendered for the second plan participant, and a second cost of the second service;
determining that the first plan participant is covered by a first benefit plan defined by a first machine structured plan description (MSPD), wherein the first MSPD is a first object-based data structure that comprises a first plurality of plan objects associated with the first benefit plan, including first cost sharing plan objects and first accumulator plan objects, represented using a domain-specific language;
determining that the second plan participant is covered by a second benefit plan defined by a second MSPD, wherein the second MSPD is a second object-based data structure that comprises a second plurality of plan objects associated with the second benefit plan, including second cost sharing plan objects and second accumulator plan objects, represented using the domain-specific language; 
retrieving the first MSPD and the second MSPD from an MSPD database that stores a plurality of MSPDs that define different benefit plans;
automatically adjudicating the first claim data by:
identifying one or more of the first cost sharing plan objects that correspond to the first service identified in the first claim data and that define first cost sharing parameters associated with the first service and the first benefit plan;
identifying one or more of the first accumulator plan objects that are associated with one or more accumulator types;
determining first relationships, between the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects, indicated in the first MSPD;
generating a first set of adjudication rules derived at least in part
determining, using the first set of adjudication rules, first portions of the first cost for which the first plan participant and a first non-participant entity are liable; and
outputting a first result indicating the first portions of the first cost; and
automatically adjudicating the second claim data by: 
identifying one or more of the second cost sharing plan objects that correspond to the second service identified in the second claim data and that define second cost sharing parameters associated with the second service and the second benefit plan;
identifying one or more of the second accumulator plan objects that are associated with the one or more accumulator types;
determining second relationships, between the one or more of the second cost sharing plan objects and the one or more of the second accumulator plan objects, indicated in the second MSPD;
generating a second set of adjudication rules derived at least in part
determining, using the second set of adjudication rules, second portions of the second cost for which the second plan participant and the first non-participant entity or a second non-participant entity are liable; and
outputting a second result indicating the second portions of the second cost,
wherein the first claim data is automatically adjudicated using the first set of adjudication rules derived at least in part derived at least in part  being reprogrammed.

12.	(Previously Presented) The one or more computing devices of claim 11, wherein the operations further comprise:
determining one or more accumulator values associated with the first plan participant; and
determining a coverage stage associated with the first plan participant based on the one or more accumulator values,
wherein the first set of adjudication rules are generated based at least in part on ones of the first cost sharing plan objects and the one or more of the first accumulator plan objects that correspond to at least one of the one or more accumulator values or the coverage stage. 

13.	(Previously Presented) The one or more computing devices of claim 11, wherein:
determining the first relationships, between the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects, indicated in the first MSPD comprises generating a parse graph including:
nodes that represent the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects, and 
arcs between the nodes, the arcs representing the first relationships between the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects; and
generating the first set of adjudication rules comprises generating a list of instructions, of the computer-executable instructions, based on the nodes and the arcs of the parse graph. 

14.	(Canceled) 

15.	(Currently Amended) The one or more computing devices of claim 11, wherein: 
the first claim data identifies a third service rendered for the first plan participant and a third cost of the third service, and 
the computer-executable instructions further cause the one or more processors to automatically adjudicate the first claim data by:
	identifying a set of the first cost sharing plan objects that correspond to the third service identified in the first claim data and that define third cost sharing parameters associated with the third service and the first benefit plan;
determining third relationships, between the set of the first cost sharing plan objects and the one or more of the first accumulator plan objects, indicated in the first MSPD;
	generating a third set of adjudication rules derived at least in part 
	determining, using the third set of adjudication rules, third portions of the third cost for which the first plan participant and the first non-participant entity are liable.

16.	(Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions associated with an automatic claim adjudication system that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving first claim data identifying a first plan participant, a first service rendered for the first plan participant, and a first cost of the first service;
receiving second claim data identifying a second plan participant, a second service rendered for the second plan participant, and a second cost of the second service;
determining that the first plan participant is covered by a first benefit plan defined by a first machine structured plan description (MSPD), wherein the first MSPD is a first object-based data structure that comprises a first plurality of plan objects associated with the first benefit plan, including first cost sharing plan objects and first accumulator plan objects, represented using a domain-specific language;
determining that the second plan participant is covered by a second benefit plan defined by a second MSPD, wherein the second MSPD is a second object-based data structure that comprises a second plurality of plan objects associated with the second benefit plan, including second cost sharing plan objects and second accumulator plan objects, represented using the domain-specific language; 
retrieving the first MSPD and the second MSPD from an MSPD database that stores a plurality of MSPDs that define different benefit plans;
automatically adjudicating the first claim data by:
identifying one or more of the first cost sharing plan objects that correspond to the first service identified in the first claim data and that define first cost sharing parameters associated with the first service and the first benefit plan;
identifying one or more of the first accumulator plan objects that are associated with one or more accumulator types;
determining first relationships, between the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects, indicated in the first MSPD;
generating a first set of adjudication rules derived at least in part
determining, using the first set of adjudication rules, first portions of the first cost for which the first plan participant and a first non-participant entity are liable; and
outputting a first result indicating the first portions of the first cost; and
automatically adjudicating the second claim data by: 
identifying one or more of the second cost sharing plan objects that correspond to the second service identified in the second claim data and that define second cost sharing parameters associated with the second service and the second benefit plan;
identifying one or more of the second accumulator plan objects that are associated with the one or more accumulator types;
determining second relationships, between the one or more of the second cost sharing plan objects and the one or more of the second accumulator plan objects, indicated in the second MSPD;
generating a second set of adjudication rules derived at least in part
determining, using the second set of adjudication rules, second portions of the second cost for which the second plan participant and the first non-participant entity or a second non-participant entity are liable; and
outputting a second result indicating the second portions of the second cost,
wherein the first claim data is automatically adjudicated using the first set of adjudication rules derived at least in part derived at least in part  being reprogrammed.

17.	(Previously Presented) The one or more non-transitory computer-readable media of claim 16, wherein the operations further comprise:
determining one or more accumulator values associated with the first plan participant; and
determining a coverage stage associated with the first plan participant based on the one or more accumulator values,
wherein the first set of adjudication rules are generated based at least in part on ones of the first cost sharing plan objects and the one or more of the first accumulator plan objects that correspond to at least one of the one or more accumulator values or the coverage stage. 

18.	(Previously Presented) The one or more non-transitory computer-readable media of claim 16, wherein:
determining the first relationships, between the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects, indicated in the first MSPD comprises generating a parse graph including:
nodes that represent the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects, and 
arcs between the nodes, the arcs representing the first relationships between the one or more of the first cost sharing plan objects and the one or more of the first accumulator plan objects; and
generating the first set of adjudication rules comprises generating a list of instructions, of the computer-executable instructions, based on the nodes and the arcs of the parse graph. 

19.	(Canceled) 

20.	(Currently Amended) The one or more non-transitory computer-readable media of claim 16, wherein: 
the first claim data identifies a third service rendered for the first plan participant and a third cost of the third service, and 
the computer-executable instructions further cause the one or more processors to automatically adjudicate the first claim data by:
	identifying a set of the first cost sharing plan objects that correspond to the third service identified in the first claim data and that define third cost sharing parameters associated with the third service and the first benefit plan;
determining third relationships, between the set of the first cost sharing plan objects and the one or more of the first accumulator plan objects, indicated in the first MSPD;
	generating a third set of adjudication rules derived at least in part 
	determining, using the third set of adjudication rules, third portions of the third cost for which the first plan participant and the first non-participant entity are liable.

21.	(Previously Presented) The method of claim 1, wherein identifying the one or more of the first cost sharing plan objects that correspond to the first service comprises: 
identifying, in the first claim data, a code associated with the first service; and
determining that the one or more of the first cost sharing plan objects include attribute data indicating the code.

22.	(Previously Presented) The method of claim 1, wherein identifying the one or more of the first cost sharing plan objects that correspond to the first service comprises:
identifying, in the first claim data, a code associated with the first service; 
determining that none of the first cost sharing plan objects includes attribute data that indicates the code;
determining, using a machine learning model trained on historical data indicating that manual adjudications of previously received claims that indicated the code, that the code corresponds to a particular benefit of the first benefit plan; and
determining that the one or more of the first cost sharing plan objects include attribute data associated with the particular benefit.

23.	(Previously Presented) The method of claim 1, wherein the first relationships: 
are expressed, using the domain-specific language, in the first MSPD, and 
relate one or more accumulators, associated with the one or more of the first accumulator plan objects, to the first cost sharing parameters of the one or more of the first cost sharing plan objects.

Allowable Subject Matter
Claims 1-5, 7-13, 15-18, and 20-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses the claimed invention presented in the independent claims.  Examiner also finds Applicant’s arguments dated 2/1/2022 to be persuasive.  Thus, the claims 1-5, 7-13, 15-18, and 20-23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693